Citation Nr: 0511409	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  96-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
condition, claimed as secondary to service-connected 
residuals of a right knee anterior cruciate ligament 
reconstruction.  

2.  Entitlement to increased rating for bursitis of the left 
shoulder, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
right knee anterior cruciate ligament (ACL) reconstruction, 
currently rated as 30 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to June 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with 
those decisions and, after being furnished a statement of the 
case, filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In these matters, the veteran was scheduled to testify before 
a Veterans Law Judge at a videoconference hearing on December 
13, 2004.  Prior to the hearing, the Board received notice 
from the veteran's appointed service representative that the 
veteran would be unable to attend the hearing due to a motor 
vehicle accident.  The representative requested that the 
hearing be rescheduled.  

In March 2005, the Board sent a letter to the veteran asking 
that he clarify his desire for another hearing.  The veteran 
responded that he wanted a hearing before a Veterans Law 
Judge at the Winston-Salem Regional Office.  Hence, the 
hearing must be scheduled by the RO.  See 38 C.F.R. § 20.700 
(2004).

Accordingly, these matters are hereby REMANDED for the 
following action:  

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge in accordance with applicable 
procedures.  He and his representative 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2004).  If he desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


